UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA JAN 2 9 2016

Clerk, U.S. District and
Bankruptcy Courts

 

UNITED STATES OF AMERICA

V‘ Criminal Action No. 15-57 (RDM)

ISAAC WILLIAMS

 

 

MEMORANDUM OPINION AND ORDER

Defendant Isaac Williams was indicted on Six counts of violating federal and District of
Columbia laws related to an armed robbery Of an ATM machine inside a CVS pharmacy in
Washington, DC. He and the government entered a plea agreement pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C). Williams agreed to plead guilty to violating the Hobbs Act, 18
U.S.C. § 1951, as alleged in Count 1 Of the indictment, and the government agreed to dismiss the
remaining ﬁve counts in return. The plea agreement further provided for an agreed-to sentencing
range Of between 60 and 96 months. The Court accepted the plea and was thus bound by this
range under Rule 1 1(c)(l)(C).

Absent the parties” agreement regarding the appropriate sentencing range, the
recommended range Speciﬁed in the U nited States Sentencing Guidelines was between 151 and

188 months. This range included a two—point enhancement to Williams’s criminal history level
because he was on parole at the time he committed the instant Offense. It also included a four-
level enhancement to WilliamS’S total offense level and placement into Category VI for his
criminal history on the grounds that Williams was a career offender based, in part, on the same
conviction for which Williams was on parole at the time he committed the instant Offense.

Absent these enhancements, his guideline range would have been between 84 and 105 months.

Williams committed the offense for which he was on parole more than 40 years ago,
when he was 22 years old. He received a 15—year sentence for that crime but continues to be on
parole because he has repeatedly violated the terms of that parole, usually by failing drug tests.
He is now 63 years old. After considering this history and all of the factors in 18 U.S.C.
§ 3553(a), the Court sentenced Williams to 96 months for the Hobbs Act violation to which he
pled guilty. Although the Court recognized that Williams’s age and poor health constituted
mitigating factors, it concluded that his long history of violent crime and the fact that the plea
agreement already provided for a sentence well below the range recommended in the Sentencing
Guidelines nonetheless supported a sentence of 96 months.

After the Court pronounced this sentence, Williams’s counsel requested, for the ﬁrst
time, that the Court order that the 8-year sentence run concurrently with any additional term of
imprisonment Williams might receive on the ground that his Hobbs Act conviction constituted a
violation of the terms of his parole. The Court took that issue under advisement and permitted
the parties to ﬁle supplemental briefs on whether the Court has the authority to order that the 8-
year term of conﬁnement run concurrently with any future parole revocation and, if so, whether
the Court should so order. At the conclusion of the January 21, 2016, sentencing hearing, both
Williams and his counsel afﬁrmatively waived Williams’s right to be present at the time the
Court issues a decision on this ﬁnal element of the sentencing process.

As an initial matter, the Court concludes that it has the authority to order that the
sentences run concurrently. See Setser v. United States, 132 S. Ct. 1463 (2012). In Setser, the
Supreme Court held that a district court had the authority to order that a sentence “run
consecutively to [the defendant’s] anticipated state sentence in [a] probation revocation

proceeding.” Setser, 132 S. Ct. at 1473. Although Setser focused on consecutive sentences, the

district court in that case had also ordered that its sentence run concurrently with an anticipated
sentence for an as—yet undetermined state sentence for a substantive offense. See id. at 1466.
That concurrent sentence was not at issue before the Supreme Coun. The Court’s reasoning,
however, extends equally to both concurrent and consecutive sentences based on future parole
revocation proceedings. See also United States v. Brown, 920 F.2d 1212, 1217 (5th Cir. 1991)
(“[T]he discretion exercised by [a] district court when determining whether to impose concurrent
or consecutive sentences may consider subsequent sentences anticipated, but not yet imposed, in
separate state court proceedings”), overruled on other grounds by United States v. Candia, 454
F.3d 468, 472—73 (5th Cir. 2006).

The government does not oppose any recommendation that the Court might make to the
Parole Commission suggesting that the Commission decline to impose an additional term of
conﬁnement based on the conduct forming the basis for the sentence that the Court is now
imposing. Indeed, it has expressed some skepticism that the Parole Commission will even bother
to initiate revocation proceedings, since “this offense occurred in 2010 and predated two separate
revocations by the [United States Parole] Commission.” Dkt. 37 at 2. The government does
argue, however, that the Court lacks the authority to direct that the Parole Commission follow
that recommendation. The Court agrees that it lacks the authority to direct how the Parole
Commission exercises its discretion with respect to a future proceeding. That, however, is not
what Williams is asking that the Court do. Rather, he is asking that the Court limit the length of
the sentence that it is imposing so that Williams will receive credit against that sentence based on
whatever additional term of conﬁnement the Parole Commission might someday impose. For

the reasons given by the Supreme Court in Setser, the Court concludes that it has the authority to

limit its own sentence in this manner.

Authority aside, however, the Court must still consider the separate question whether the
8-year sentence the Court has imposed should run concurrently with any future term of
imprisonment based on the possible revocation of Williams’s parole for committing the offense
at issue in this proceeding. Multiple terms of imprisonment imposed at different times run
consecutively, unless the courts orders otherwise. See 18 U.S.C. § 3584(a). Thus, absent some
further relief from the Court—or a ﬁJture condition that the Parole Commission might impose on
its decision—the present sentence and any term of conﬁnement imposed in the future would run
consecutively. In deciding whether to depart from this presumptive result, the Court is required
to consider the § 3553(a) factors, just as it is required to do in rendering a decision on the other

aspects of sentencing. See 18 U.S.C. § 3584(b).

The Court concludes that Williams’s offense was a serious one that involved the threat of
deadly force. It was also part of a long pattern of dangerous criminal activity. At the same time,
however, as the Court has previously recognized, Williams is 63 years old and in poor health.
Based on the consideration of the nature of the crime, Williams’s history, the need for both
general and specific deterrence, and Williams’s age and health, the Court previously concluded
that the 8-year sentence was appropriate. In the Court's View, although bound by the Rule
1 l(c)(l)(C) plea, that sentence was neither excessive nor unduly lenient. Thus, apart from other
considerations discussed below, the length of the sentence the Court has imposed does not——
standing alone—warrant concurrent sentencing with respect to some future term of incarceration.

For present purposes, it is also arguably relevant that the sentencing guidelines range,
which the Court considered in imposing the 8—year term, already included an enhancement for

the parole violation, and it also included a career offender enhancement based on the same

underlying conviction from 40 years ago. Although these enhancements arguably weigh in favor

of Williams’s request, they do not fully answer the question. As noted, the sentence the Court
imposed is already well below the guidelines range. Moreover, a parole violation is a separate
matter that is not before the Court. Evaluation of how to treat that violation turns, in part, on the
nature of the current offense and the sentence imposed, but it also requires consideration of
Williams’s decades-long parole history, as well as all of the aggravating and mitigating factors
speciﬁed in the Parole Commission’s guidelines.

In the end, the Court declines to order that the instant sentence run concurrently with any
ﬁlture term of imprisonment for violation of the terms of Williams’s parole, but it does
recommend that the Parole Commission give substantial weight to the lengthy sentence that the
Court is imposing and to the Court’s view that this sentence constitutes sufficient and ample
punishment for the instant oﬁ’ense. The Court takes this middle course for the following reasons:
Most signiﬁcantly, the principle factors that would likely counsel against the imposition of a
further term of incarceration are Williams’s age and poor health. The Court has recommended
that Williams receive treatment for his Hepatitis C, which appears to be his most serious, chronic
condition. Because the Parole Commission may not act for years, it will be in a better position
than the Court is in now to assess the extent to which Williams’s age and health will constitute
mitigating factors at the time any parole revocation might occur. Cf. Rules and Procedures
Manual, Department of Justice, 89 (201 1), available at http://www.justice.gov/Sites/defaultMIes/

uspc/legacy/ZO]1/12/30/uspc-manual] I 1 5 0 7. pdf (allowing the Commission to consider

“Substantial Medical Problems” and “Substantial Period in Custody on Other Sentence(s) or
Additional Committed Sentences” as reasons for a “Decision Below the Guidelines”). The
Commission will also be in a better position to assess whether Williams poses a continuing threat

to society and to gauge how the revocation of parole might affect his total term of conﬁnement.

In denying Williams’s request that his 8-year sentence run concurrently with any future
term of conﬁnement he may receive for a parole violation, the Court does not suggest that the
Parole Commission should institute revocation proceedings or that it should impose an additional
term of the conﬁnement. To the contrary, the Court concludes that the 8-year sentence will fully
serve the purposes of sentencing with respect to the only violation that is before the Court—
Williams’s violation of the Hobbs Act. The Court merely concludes that this is not the type of
unusual case where the Court Should, in effect, seek to take from the Parole Commission its
traditional ability to assess whether, notwithstanding Williams’s age and poor health, he remains
a sufﬁcient threat to society that revocation of his parole on an offense that is not before the

Court is warranted.

SO ORDERED.

0

R ND PH D. M S
United States District Judge

Date: January 28, 2016